The decision of the lower Court was affirmed on June 10, 1878, in the following opinion:
Per Curiam.
The question in the Court below as to the absolute, or conditional purpose of the assignment as intended by the parties, was one purely of fact dependent upon the surrounding and attending circumstances as well as the face of the paper. We cannot say that the Court erred in the submission of this fact to the jury, or that there was anything in so doing in conflict with the former decision of this Court when the case was here before. We discover no substantial error in the assignment.
Judgment affirmed.